Exhibit 21.1 CHINA XD PLASTICS COMPANY LIMITED List of Subsidiaries Name Jurisdiction of Incorporation Favor Sea Limited British Virgin Islands Xinda Holding (HK) Company Limited Hong Kong Xinda Holding (HK) US Sub Inc New York, United States of America China XD Plastic Company Limited Harbin Representative Branch People’s Republic of China Favor Sea (US) Inc New York, United States of America HK Engineering Plastics Company Limited Harbin Branch People’s Republic of China Heilongjiang Xinda Enterprise Group Company Limited People’s Republic of China Harbin Xinda Macromolecule Material Co., Ltd. People’s Republic of China Harbin Xinda Plastics Composite Material Company Limited People’s Republic of China Heilongjiang Xinda Enterprise Group Macromolecule Material Research Center Company Limited People’s Republic of China Harbin Xinda Plastics New Material Company Limited People’s Republic of China Heilongjiang Xinda Software Development Company Limited People’s Republic of China Haikou Xinda Plastics New Materials Company Limited People’s Republic of China Haikou Xinda Plastics New Materials Enterprise Technical Center Company Limited People’s Republic of China Haikou Xinda Software Development Company Limited People’s Republic of China Harbin Xinda Plastics Material Research Center Company Limited People’s Republic of China Harbin Xinda Macromolecule Materials Testing Technical Co., Ltd People’s Republic of China Heilongjiang Xinda Enterprise Meiyuan Training Center Company Limited People’s Republic of China Heilongjiang Xinda Enterprise Group Technology CenterCompany Limited People’s Republic of China
